               Case 1:20-cv-00781-DAD-EPG Document 5 Filed 09/23/20 Page 1 of 6


 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                                       EASTERN DISTRICT OF CALIFORNIA
10

11       CARLOS LEVELT CASTEEL,                                     Case No. 1:20-cv-00781-DAD-EPG

12                        Plaintiff,                                FINDINGS AND RECOMMENDATION TO
                                                                    CONVERT § 1983 COMPLAINT TO § 2241
13               v.                                                 PETITION FOR WRIT OF HABEAS
14       ESTHER VON SLUEPTH, et al.,                                CORPUS AND TO DISMISS PETITION
                                                                    WITHOUT PREJUDICE
15                        Defendants.

16

17              Carlos Levelt Casteel (“Petitioner”) is currently detained at the Lerdo Pre-Trial Facility in

18 Bakersfield, California, and commenced the instant proceeding by filing a complaint pursuant to

19 42 U.S.C. § 1983. (ECF No. 1 at 1).1 For the reasons set forth herein, the undersigned
20 recommends converting the § 1983 complaint to a § 2241 petition for writ of habeas corpus and

21 dismissing the petition without prejudice based on abstention and exhaustion grounds.

22                                                             I.

23                                                   BACKGROUND

24              On June 4, 2020, Petitioner commenced the instant proceeding by filing a complaint

25 pursuant to 42 U.S.C. § 1983. (ECF No. 1). In the complaint, Petitioner seeks dismissal of his

26 state criminal proceeding under the theory of vindictive prosecution, or in the alternative, a writ
27

28   1
         Page numbers refer to the ECF page numbers stamped at the top of the page.


                                                               1
                Case 1:20-cv-00781-DAD-EPG Document 5 Filed 09/23/20 Page 2 of 6


 1 of prohibition to prevent the Kern County Superior Court from taking further proceedings on the

 2 criminal information filed. (ECF No. 1 at 3).

 3              On August 20, 2020, the Court ordered Petitioner to show cause why the petition should

 4 not be dismissed for failure to exhaust state court remedies. (ECF No. 3). On September 2, 2020,

 5 Petitioner filed his response to the order to show cause. (ECF No. 4).

 6                                                               II.

 7                                                        DISCUSSION

 8              A. Habeas Corpus

 9                       Federal law opens two main avenues to relief on complaints related
                         to imprisonment: a petition for habeas corpus, and a complaint
10                       under the Civil Rights Act of 1871. Challenges to the validity of
                         any confinement or to particulars affecting its duration are the
11                       province of habeas corpus; requests for relief turning on
                         circumstances of confinement may be presented in a § 1983 action.
12                       Some cases are hybrids, with a prisoner seeking relief unavailable
                         in habeas, notably damages, but on allegations that not only
13                       support a claim for recompense, but imply the invalidity either of
                         an underlying conviction or of a particular ground for denying
14                       release short of serving the maximum term of confinement.
15 Muhammad v. Close, 540 U.S. 749, 750–51 (2004) (citations omitted).

16              “In cases where a prisoner’s section 1983 complaint evince[s] a clear intention to state a

17 habeas claim, [the Ninth Circuit has] said that the district court should treat the complaint as a

18 habeas petition.” Trimble v. City of Santa Rosa, 49 F.3d 583, 586 (9th Cir. 1995) (citing Padilla

19 v. Ackerman, 460 F.2d 477, 478 (9th Cir. 1972); Bennett v. Allen, 396 F.2d 788, 790 (9th Cir.
20 1968)). “When the intent to bring a habeas petition is not clear, however, the district court should

21 not convert a defective section 1983 claim into a habeas petition.” Trimble, 49 F.3d at 586.

22              Here, Petitioner seeks dismissal of his state criminal proceeding under the theory of

23 vindictive prosecution, or in the alternative, a court order preventing the Kern County Superior

24 Court from taking further proceedings on the criminal information filed. (ECF No. 1 at 3). As the

25 complaint evinces a clear intention to state a habeas claim, the undersigned recommends

26 converting the § 1983 complaint to a § 2241 habeas petition.2
27
     2
         “[T]he general grant of habeas authority in § 2241 is available for challenges by a state prisoner who is not in
28 custody pursuant to a state court judgment – for example, a defendant in pre-trial detention or awaiting extradition.”


                                                                  2
             Case 1:20-cv-00781-DAD-EPG Document 5 Filed 09/23/20 Page 3 of 6


 1           To the extent Petitioner seeks a “writ of prohibition,” the Court is not aware of any

 2 authority, and Petitioner does not provide any authority, under which this Court has jurisdiction

 3 to issue a writ of prohibition. Cf. Cal. Code Civ. Proc. §§ 1102 et seq. (providing for issuance of

 4 writ of prohibition in California state courts). To the extent Petitioner seeks a writ of mandamus,

 5 the “federal courts are without power to issue writs of mandamus to direct state courts or their

 6 judicial officers in the performance of their duties . . . .” Clark v. Washington, 366 F.2d 678, 681

 7 (9th Cir. 1966). See also Davis v. Lansing, 851 F.2d 72, 74 (2d Cir. 1988) (“The federal courts

 8 have no general power to compel action by state officials . . . .”).

 9           B. Preliminary Review

10           Rule 4 of the Rules Governing Section 2254 Cases3 requires preliminary review of a

11 habeas petition and allows a district court to dismiss a petition before the respondent is ordered

12 to file a response, if it “plainly appears from the petition and any attached exhibits that the

13 petitioner is not entitled to relief in the district court.”

14           1. Abstention

15           In Younger v. Harris, 401 U.S. 37 (1971), the Supreme Court held that when there is a

16 pending state criminal proceeding, federal courts must refrain from enjoining the state

17 prosecution absent special or extraordinary circumstances. 401 U.S. at 45. Extraordinary

18 circumstances include “cases of proven harassment or prosecutions undertaken by state officials

19 in bad faith without hope of obtaining a valid conviction,” or situations “where irreparable injury
20 can be shown.” Brown v. Ahern, 676 F.3d 899, 903 (9th Cir. 2012) (internal quotation marks

21 omitted) (quoting Carden v. Montana, 626 F.2d 82, 84 (9th Cir. 1980)).

22           Here, Petitioner seeks dismissal of his state criminal proceeding under the theory of

23 vindictive prosecution, or in the alternative, a court order preventing the Kern County Superior

24 Court from taking further proceedings on the criminal information filed. (ECF No. 1 at 3).

25 Although Petitioner asserts that he is being subject to a vindictive prosecution, Petitioner has not

26
     Dominguez v. Kernan, 906 F.3d 1127, 1135 (9th Cir. 2018) (internal quotation marks omitted) (quoting White v.
27   Lambert, 370 F.3d 1002, 1006 (9th Cir. 2004)).
     3
       The Rules Governing Section 2254 Cases apply to § 2241 habeas petitions. See Rule 1(b) of the Rules Governing
     Section 2254 Cases (“The district court may apply any or all of these rules to a habeas corpus petition not covered
28   by” 28 U.S.C. § 2254.).


                                                              3
            Case 1:20-cv-00781-DAD-EPG Document 5 Filed 09/23/20 Page 4 of 6


 1 made any showing of extraordinary circumstances that would render abstention inappropriate,

 2 such as proven harassment or that Petitioner’s prosecution was undertaken by state officials in

 3 bad faith without hope of obtaining a valid conviction. Rather, Petitioner merely provides copies

 4 of a supplemental brief regarding consolidation filed in Petitioner’s pending state criminal

 5 proceeding and a transcript of a hearing on various motions regarding which defendants and

 6 counts should be tried together. (ECF No. 4 at 11–36). To the extent Petitioner argues that his

 7 speedy trial right has been violated, “the rule of this circuit is that abstention principles generally

 8 require a federal district court to abstain from exercising jurisdiction over a habeas petition in

 9 which the petitioner raises a claim under the Speedy Trial Clause as an affirmative defense to

10 state prosecution.” Brown, 676 F.3d at 903.

11          As the instant federal habeas petition challenges Petitioner’s ongoing criminal proceeding

12 in state court, the Court should abstain from interfering with the state judicial process pursuant to

13 Younger, and dismissal is warranted on this ground.

14          2. Exhaustion

15          “As a prudential matter, courts require that habeas petitioners exhaust all available

16 judicial and administrative remedies before seeking relief under § 2241.” Ward v. Chavez, 678

17 F.3d 1042, 1045 (9th Cir. 2012) (citations omitted). The exhaustion requirement is subject to

18 waiver in § 2241 proceedings if pursuing available remedies would be futile. Id.

19                  Where a petitioner seeks pre-conviction habeas relief, this
                    exhaustion prerequisite serves two purposes: (1) to avoid isolating
20                  state courts from federal constitutional issues by assuring those
                    courts an ample opportunity to consider constitutional claims; and
21                  (2) to prevent federal interference with state adjudication,
                    especially state criminal trials. Braden v. 30th Judicial Circuit
22                  Court of Kentucky, 410 U.S. 484, 93 S.Ct. 1123, 35 L.Ed.2d 443
                    (1973). The Court in Braden reaffirmed the established rule that
23                  federal adjudication of an affirmative defense prior to a state
                    criminal trial violated the second of these two purposes and was
24                  thus prohibited by principles of comity unless the petitioner could
                    show that “special circumstances” warranted federal
25                  intervention. Id. at 489, 93 S.Ct. at 1126.
26 Carden v. Montana, 626 F.2d 82, 83 (9th Cir. 1980) (footnote omitted).
27          The exhaustion requirement is satisfied by providing the highest state court with a full

28 and fair opportunity to consider each claim before presenting it to the federal court. O’Sullivan v.


                                                       4
            Case 1:20-cv-00781-DAD-EPG Document 5 Filed 09/23/20 Page 5 of 6


 1 Boerckel, 526 U.S. 838, 845 (1999); Duncan v. Henry, 513 U.S. 364, 365 (1995); Picard v.

 2 Connor, 404 U.S. 270, 276 (1971). If Petitioner has not sought relief in the California Supreme

 3 Court for the claims that he raises in the instant petition, the Court will not proceed to the merits

 4 of those claims unless special circumstances warrant federal intervention.

 5          Here, it appears that Petitioner has not presented any claims to the California Supreme

 6 Court. (ECF No. 1 at 2). In the order to show cause, the Court directed Petitioner to “inform the

 7 Court whether his claims have been presented to the California Supreme Court, and if possible,

 8 provide the Court with a copy of the petition filed in the California Supreme Court that includes

 9 the claims now presented and a file stamp showing that the petition was indeed filed in the

10 California Supreme Court.” (ECF No. 3 at 4). However, in his response to the order to show

11 cause, Petitioner neither alleges nor provides evidence demonstrating that the claims before this

12 Court have been presented to the California Supreme Court. Instead, Petitioner has provided

13 copies of a supplemental brief regarding consolidation filed in Petitioner’s pending state criminal

14 proceeding and a transcript of a hearing on various motions regarding which defendants and

15 counts should be tried together. (ECF No. 3 at 11–36). Accordingly, Petitioner has failed to

16 exhaust state judicial remedies, and dismissal is warranted on this ground.

17                                                   III.

18                                       RECOMMENDATION

19          Based on the foregoing, the undersigned HEREBY RECOMMENDS that:

20      1. The § 1983 complaint be CONVERTED to a § 2241 petition for writ of habeas corpus;

21          and

22      2. The petition for writ of habeas corpus be DISMISSED WITHOUT PREJUDICE based

23          on Younger v. Harris, 401 U.S. 37 (1971), and for failure to exhaust state judicial

24          remedies.

25          This Findings and Recommendation is submitted to the assigned United States District

26 Court Judge, pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304 of the Local
27 Rules of Practice for the United States District Court, Eastern District of California. Within

28 THIRTY (30) days after service of the Findings and Recommendation, Petitioner may file


                                                      5
           Case 1:20-cv-00781-DAD-EPG Document 5 Filed 09/23/20 Page 6 of 6


 1 written objections with the court and serve a copy on all parties. Such a document should be

 2 captioned “Objections to Magistrate Judge’s Findings and Recommendation.” The assigned

 3 United States District Court Judge will then review the Magistrate Judge’s ruling pursuant to 28

 4 U.S.C. § 636(b)(1)(C). Petitioner is advised that failure to file objections within the specified

 5 time may waive the right to appeal the District Court’s order. Wilkerson v. Wheeler, 772 F.3d

 6 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 7
     IT IS SO ORDERED.
 8

 9      Dated:    September 23, 2020                           /s/
                                                         UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     6
